Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  March 14, 2012                                                     Robert P. Young, Jr.,
                                                                               Chief Justice

  144686 & (7)                                                       Michael F. Cavanagh
  144691 & (9)                                                             Marilyn Kelly
  144768 & (25)                                                      Stephen J. Markman
                                                                     Diane M. Hathaway
                                                                         Mary Beth Kelly
                                                                         Brian K. Zahra,
                                                                                    Justices
  FRANK HOUSTON, EDNA FREIER,
  CHRISTY JENSON, LORETTA COLEMAN,
  JIM NASH, DAVID RICHARDS, and
  ERIC COLEMAN,
             Plaintiffs-Appellees,
  v                                            SC: 144686
                                               COA: 308725
                                               Ingham CC: 12-000010-CZ
  GOVERNOR,
          Defendant-Appellant,
  and
  OAKLAND COUNTY BOARD OF
  COMMISSIONERS,
           Defendant.

  _________________________________________/
  FRANK HOUSTON, EDNA FREIER,
  CHRISTY JENSON, LORETTA COLEMAN,
  JIM NASH, DAVID RICHARDS, and
  ERIC COLEMAN,
             Plaintiffs-Appellees,
  v                                            SC: 144691
                                               COA: 308724
                                               Ingham CC: 12-000010-CZ
  GOVERNOR,
          Defendant,
  and
  OAKLAND COUNTY BOARD OF
  COMMISSIONERS,
           Defendant-Appellant.

  _________________________________________/
                                                                                                               2



FRANK HOUSTON, EDNA FREIER,
CHRISTY JENSON, LORETTA COLEMAN,
JIM NASH, DAVID RICHARDS, and
ERIC COLEMAN,
           Plaintiffs-Appellees,
v                                                                 SC: 144768
                                                                  COA: 308725
                                                                  Ingham CC: 12-000010-CZ
GOVERNOR,
        Defendant-Appellant,
and
OAKLAND COUNTY BOARD OF
COMMISSIONERS,
         Defendant.

_________________________________________/


      On order of the Court, the motions for immediate consideration are GRANTED.
The application for leave to appeal prior to decision by the Court of Appeals (Docket No.
144686) is DENIED as moot. The application for leave to appeal before consideration by
the Court of Appeals (Docket No. 144691) is treated as an application for leave to appeal
the March 7, 2012 judgment of the Court of Appeals. The applications for leave to
appeal the March 7, 2012 judgment of the Court of Appeals (Docket Nos. 144691 and
144768) are considered. We direct the Clerk to schedule oral argument on Wednesday,
March 21, 2012 at 9:30 a.m. on whether to grant the applications or take other action.
MCR 7.302(H)(1).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 14, 2012                      _________________________________________
       0314                                                                  Clerk